NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 8, 2013*
                                 Decided February 8, 2013

                                           Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 11-3049

SHAWNETTA T. GRAHAM,                             Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 10 C 7191
STATE OF ILLINOIS DEPARTMENT
OF JUVENILE JUSTICE, et al.,                     Milton I. Shadur,
      Defendants-Appellees.                      Judge.




                                          ORDER

        Shawnetta Graham, a library aide for a state juvenile detention facility, appeals the
dismissal of her complaint alleging violations of the First and Fourteenth Amendments and
retaliation in violation of the Americans with Disabilities Act, see 42 U.S.C. § 12203(a), and
Title VII of the Civil Rights Act of 1964, see 42 U.S.C. § 2000e-3. We affirm.

       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11-3049                                                                              Page 2

        Graham’s third amended complaint—filed after the district court struck her first
three complaints for violating Federal Rule of Civil Procedure 8(a)(2)—alleged that she
suffered “unnecessary discipline” in retaliation for filing four years earlier a lawsuit alleging
disability and national-origin discrimination. See Graham v. Illinois, No. 1:07-cv-07078 (N.D.
Ill. June 3, 2009). According to Graham, retaliatory acts included ordering her to throw out
library books, which she calls her “work tools.” Graham also alleged violations of her First
Amendment rights when she was orally reprimanded for telling someone to “shut up,” and
when she received a one-day suspension for defying the principal’s orders to move certain
books. Graham further alleged due process violations in connection with the employee-
review hearing that led to the one-day suspension.

        The district court dismissed the complaint. The court concluded that the complaint
failed to state a claim of retaliation under the ADA or Title VII because Graham had alleged
neither an adverse employment action nor any action motivated by her 2007 lawsuit. The
court also dismissed Graham’s First and Fourteenth Amendment claims because the
department—a state agency—was not a suable “person” under 42 U.S.C. § 1983 and was
otherwise entitled to Eleventh Amendment immunity. See Will v. Dep’t of State Police, 491
U.S. 58, 70–71 (1989); Thomas v. Illinois, 697 F.3d 612, 613–14 (7th Cir. 2012).

       On appeal Graham first challenges the dismissal of her retaliation claims, arguing
that she alleged at least two adverse employment actions, including the one-day suspension
and being ordered to downsize the book collection. But, even if we assume that these actions
were materially adverse, Graham does not assert that the department undertook them
because she filed the 2007 lawsuit. See Porter v. City of Chicago, 700 F.3d 944, 956 (7th Cir.
2012); Casna v. City of Loves Park, 574 F.3d 420, 426 (7th Cir. 2009). She instead attributes the
suspension to insubordination and the downsizing-the-book-collection order to a scheduled
renovation.

       Graham also argues that the court mistakenly dismissed her First and Fourteenth
Amendment claims based on sovereign immunity because, she says, the doctrine of Ex parte
Young, 209 U.S. 123 (1908), permits suits against agency employees sued in their official
capacities. But that doctrine permits official-capacity suits only if the complaint alleges an
ongoing violation of federal law. Verizon Md. Inc. v. Public Serv. Comm’n of Md., 535 U.S. 635,
645 (2002) (citations and quotations omitted). Graham alleges no ongoing violations.

       We have reviewed the rest of Graham’s contentions, and none has merit.

                                                                                    AFFIRMED.